Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

2.	This office action is in response to the reply filed on 6/27/22.  In the reply, the applicant amended claim 1, canceled claims 36-37, and added new claims 38-39.  Claims 1-35, 38-39 are pending with claims 14, 17-35 being withdrawn.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The pores having an average diameter or less than 0.1mm is not found in the specification as filed, thus representing new matter.  Note: regardless, this would be an obvious design choice over the porous hydrogel (holes in the hydrogel) of Cole.  Claims 2-13, 15-16 are rejected based on their dependence on claim 1.

Allowable Subject Matter
5.	Claims 38-39 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: the porous non-hydrogel coating applied on the sponge in concatenation with the other elements of the independent claims is not found or made obvious by the art before the effective filing date of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-13, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al. (US 2015/0209535) (“Cole”).
Cole discloses: an oral suction device 500 (Fig. 5) comprising: a suction catheter 106 having a suction portion at a first end, a sponge 112 connected to the suction portion, one of a hydrogel coating 108 (shell—hydrogel [0006,0016,0024]) [the average diameter of the pores less than 0.1mm—new matter, rejected via 112(a), above—hydrogel of Cole does have holes [0018]] and a porous non-hydrogel coating applied on the sponge, and a suction tubing connector 102, on a second end of the suction catheter, opposite the first end.  Fig. 5.
Claim 2. wherein the sponge is radiopaque.—see claim 3 of Cole
Claim 3. wherein the hydrogel comprises a polymer, water and a salt.  –see claim 4
Claim 4. wherein the salt is sodium chloride.  –see claim 5
Claim 5. wherein the suction portion has a length of 2.5 to 30 cm.  –see claim 6
Claim 6. wherein the oral suction device is sterile.  –see claim 7
Claim 7. further comprising a retention connector attached to the suction catheter.  –see claim 8
Claim 8. wherein the retention connector is a C-clip.  –see claim 9
Claim 9. wherein the hydrogel comprises at least one member selected from the group consisting of thermoplastic polyurethane; silicone hydrogels; polyacrylamide; polyvinyl pyrrolidone; and polymers and copolymers of 2-hydroxyethylmethacrylate, glycerol methacrylate, methyl methacrylate, N-vinyl pyrrolidone, N-vinyl-2-pyrrolidone, 2-methacryloyloxyethyl phosphorylcholine, ethoxyethyl methacrylate and methacrylic acid.  –see claim 10
Claim 10. wherein the hydrogel comprises thermoplastic polyurethane and water.  –see claim 11
Claim 11. wherein the hydrogel is impregnated with an antibiotic.  –see claim 12
Claim 12. wherein the antibiotic is at least one member selected from the group consisting of cephalosporines, fluoroquinolones, (3-lactams, carbapenems, glycopeptides and aminoglycosides.  –see claim 13
Claim 13. wherein the sponge has an expanded figure-8 shape.  –see claim 14
Claim 15. wherein the sponge has a length of 5 to 25 cm, a width at a widest point of 3 to 8 cm, a width at a narrowest point of 2 to 7 cm, and a height of 0.3 to 4 cm.  –see claim 16
Claim 16. further comprising a vacuum lock relief tube inside the suction catheter, wherein the vacuum lock relief tube creates a gas pathway from atmosphere outside the suction catheter into the sponge or shell.  –see claim 17

Response to Arguments
10.	Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues the amended claim language of claim 1.  This new limitation is addressed by the 112(a) rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/         Primary Examiner, Art Unit 3783